          Case 1:18-cr-00170-KBJ Document 62 Filed 01/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

              v.                                      Criminal No. 18-CR-170 (KBJ)

 JAMES A. WOLFE



                     NOTICE OF CHANGE OF FIRM NAME

       PLEASE TAKE NOTICE THAT effective January 17, 2019, Buckley Sandler LLP has

changed its name to Buckley LLP. All future reference to the Firm in this matter should be to

Buckley LLP. The Firm’s address and its lawyers’ addresses, phone numbers, and fax numbers

have not been affected by this change. However, the e-mail addresses of the Firm attorneys have

changed, as reflected in the below signature block.



       Dated: January 28, 2019               Respectfully submitted,



                                             /s/ Lauren R. Randell
                                             Benjamin Klubes (D.C. Bar No. 428852)
                                             bklubes@buckleyfirm.com
                                             Preston Burton (D.C. Bar No. 426378)
                                             pburton@buckleyfirm.com
                                             Lauren R. Randell (D.C. Bar No. 503129)
                                             lrandell@buckleyfirm.com
                                             Buckley LLP
                                             1250 24th Street NW, Suite 700
                                             Washington, DC 20037
                                             Ph: (202) 349-8000
                                             Fax: (202) 349-8080


                                             Counsel for Defendant James A. Wolfe
         Case 1:18-cr-00170-KBJ Document 62 Filed 01/28/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that on January 28, 2019, I electronically filed the foregoing Notice of Change of

Firm Name using the CM/ECF system, which will send notification of such filing to the counsel

of record in this matter who are registered on the CM/ECF.



                                             /s/ Lauren R. Randell
                                             Lauren R. Randell (D.C. Bar No. 503129)
                                             Buckley LLP
                                             1250 24th Street NW, Suite 700
                                             Washington, DC 20037
                                             Ph: (202) 349-8000
                                             Fax: (202) 349-8080
